Citation Nr: 1542522	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and dysthymic disorder.  

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968 with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Virtual VA contains documents not contained in VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1999 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision nor submit new and material evidence within one year.

2.  Evidence received since the July 1999 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  The evidence does not demonstrate a skin disorder during the appeal period.



CONCLUSIONS OF LAW

1.  The July 1999 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  Evidence received since the July 1999 rating decision in connection with Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A skin disorder is not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's application to reopen his previously disallowed claim of service connection for PTSD, since the claim is reopened and remanded herein, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the service connection claim, the Veteran has been provided notice in a November 2010 letter that addresses all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Service treatment records are associated with claims file.  Post-service treatment records identified by the Veteran have also been obtained.  To the extent VA treatment records have not been associated with the virtual claims file, as discussed in the remand below, the Board note such records lie well outside of the appeal period and, thus, are not pertinent as to whether the Veteran has been diagnosed with a current skin disability during the appeal period.  As such, there is no prejudice to proceeding with the adjudication of this claim.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his service connection claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The VA examination is adequate for the purposes of the instant appeal, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The RO denied the Veteran's claim of service connection for PTSD by a July 1999 rating decision, based on a finding that the Veteran was then not diagnosed with the disability and that there was no stressor evidence of record.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the July 1999 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 1999 rating decision includes VA treatment records, additional statements from the Veteran, and the report of a January 2014 VA examination.  Significantly, the VA treatment records indicate a diagnosis of PTSD and other psychiatric conditions.  The Veteran also submitted additional information regarding his alleged stressors.  Neither of these elements was present at the time of the 1999 rating decision.  This evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be reopened.  However, for the reasons discussed in the remand section below, additional development is required prior to an appellate decision on the merits of the Veteran's claim.

II. Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran claims service connection for a skin disability, namely boils on the buttocks, back and legs.  He asserts this disability is the result of in-service herbicide exposure and symptoms during service.

A July 2006 VA treatment record noted there were no skin problems.  A July 2010 VA record noted that the Veteran's skin on his feet were intact with no ulceration or signs of infection.  A January 2014 VA skin examination was conducted.  The Veteran reported the following diagnoses during active duty:  dermatophytosis, wart, and superficial burns on buttocks, resolved without residuals.  The Veteran stated that when he moved to Florida, the sun helped resolve the boils and after about 10 years, they were completely resolved.  He denied current boils.  Upon examination, the examiner determined there was no objective of a skin condition, to include boils on the back, legs and buttocks.  Upon physical examination, the skin was warm, dry, intact without evidence of boils, scarring, open sores or lesions.  

The Board finds that there is no current skin disability and thus service connection is not warranted.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even though herbicide exposure has previously been conceded due to the Veteran's service in the Republic of Vietnam, such exposure is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  Here, the Veteran himself indicated to the examiner that he has not current skin disabilities; the examiner's findings corroborate the Veteran's assertions.  

As such, the benefit-of-the-doubt rule does not apply in this case, and the Board finds that the Veteran's claim for service connection for a skin disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened; to this extent only, the appeal is granted.

Service connection for a skin disorder is denied.


REMAND

The Veteran initially submitted a claim for service connection for PTSD.  However, the evidence of record also indicates the Veteran has been diagnosed with a number of other psychiatric disorders, including depression and dysthymic disorder, among others.  VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has amended the issue on appeal as reflected above.

Although the Veteran was provided a VA examination addressing PTSD in January 2014, which determined the Veteran does not meet the DSM-V criteria for a diagnosis of PTSD, the VA examiner did not address the etiology of any other diagnosed psychiatric disorder.  Further, the Board notes that VA treatment records contain a number of diagnoses of PTSD that the examiner did not address.  Furthermore, comprehensive records dated prior to December 2006, have not been associated with the claims file and may contain relevant information.  As such, on remand, all outstanding VA treatment records must be associated with the virtual claims file, and an addendum opinion must be obtained which further addresses whether the Veteran meets the criteria for a diagnosis of PTSD, as well as the etiology of any other psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records prior to December 2006.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide each current diagnosis of a psychiatric disorder.  Address the prior diagnoses of record.

Second, for PTSD, if diagnosed, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the PTSD is related to the Veteran's in-service stressor(s), or to his fear of hostile military or terrorist activity.  In this regard, the examiner is instructed to consider only the stressor(s) identified as having been verified by the record, if any.

Third, for each psychiatric disorder other than PTSD diagnosed, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is etiologically related to the Veteran's active service, to include to the Veteran's verified in-service stressor or other in-service incidents.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


